IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ERNEST R. WHOLAVER, JR.,                  : No. 303 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
GOVERNOR TOM WOLF, MIDDLETOWN             :
POLICE DEPARTMENT, CHIEF JOHN T.          :
BEY, DAUPHIN COUNTY SHERIFF'S             :
OFFICE, NICHOLAS CHIMIENTI, JR.,          :
AND DAUPHIN COUNTY DISTRICT               :
ATTORNEY'S OFFICE, EDWARD M.              :
MARSICO, JR.,                             :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.